DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al (JP 2008-63996 A). A translation is provided. 
Regarding claim 1, Sakurai discloses an engine including a reformer that is configured to reform fuel into a reformed gas (¶ [0001], engine reforms hydrocarbon gas into reformed gas), comprising: an intake flow passage 18 configured to flow intake air to the engine; a reforming flow passage provided with the reformer 25 and configured to flow reforming air to the reformer and to flow the reformed gas from the reformer to the intake flow passage (Fig. 1, passage leads intake air into the reformer 25 and then back into the intake flow passage 18); a main fuel-supply unit 8 disposed in the intake flow passage and configured to supply the fuel to the intake flow passage (Fig. 1, shown unit 8 injects fuel into the intake passage 18); a reforming-air adjuster 30 disposed in the reforming flow passage and configured to adjust a flow rate of the reforming air (¶ 0031 and Fig. 1, the valve 30 is a shut valve to control flow into reformer); a reforming-fuel supply unit 25a disposed in the reforming flow passage and upstream from the reformer and configured to supply the fuel to the reforming flow passage (Fig. 1, injector 25a is located upstream from reformer 25 and injects hydrocarbon fuel to be reformed); a reformed-gas adjuster 31 disposed in the reforming flow passage and configured to adjust a flow rate of the reformed gas (Fig. 1 and ¶ [0034], the flow rate control valve 31 adjust reformed gas flow); a start-signal output unit configured to output a start signal to start the engine (¶ [0035], the engine is started and therefore has a unit to start it); and a control unit 50 configured to control the main fuel-supply unit, the reforming-air adjuster, the reforming-fuel supply unit, and the reformed-gas adjuster, based on the start signal and an engine status of the engine, wherein when the start signal is input (, the control unit controls the reforming-air adjuster and the reforming-fuel supply unit to a reformable state in which the fuel is reformable in the reformer (¶ [0037] to [0038], the immediately following engine startup the ECU 50 controls the system to adjust flow of gas to the engine), and the control unit controls the reformed-gas adjuster so that the reformed gas flows through the reformed-gas adjuster with a degree of opening 
Regarding claim 2, Sakurai discloses the engine according to claim 1, wherein the control unit controls the reformed-gas adjuster so that the degree of opening of the reformed-gas adjuster gradually increases from an initial degree of opening smaller than the normal degree of opening to the normal degree of opening after the start signal is input (¶ [0053], during switchover to use reformed fuel, the amount of reformed gas is gradually increased)  
Regarding claim 3, Sakurai discloses the engine according to claim 2, wherein the initial degree of opening is a fully-closed degree of opening of the reformed-gas adjuster, and the normal degree of opening is a fully-opened degree of opening of the reformed-gas adjuster (¶ [0034], [0044], and [0053] , the valve is shut, then gradually opens to fully open when reformed gas is needed).
Regarding claim 4, Sakurai discloses the engine according to claim 1, wherein the given period of time includes a period in which a predetermined time elapses since the start signal is input (Fig. 4, ¶ [0043] and [0044], the time of valve modification is based on time since engine started).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Shimizu et al (US 8,370,049).
Regarding claim 6, Sakurai discloses the engine according to claim 1, but fails to disclose wherein the engine is an ammonia engine including the reformer that is configured to reform ammonia as the fuel into the reformed gas containing a hydrogen gas. Sakura, for its part, reforms hydrocarbon gasses into hydrogen (¶ [0001]).
However, Shimizu discloses an engine which makes use of ammonia fuel in combination with reformed hydrogen gas for engine operation to reduce harmful/unwanted emissions (Col. 1, Lns. 11-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sakurai to include an ammonia fuel injection system like that of Shimizu – wherein Sakurai already includes a reformation system for producing hydrogen gas – for the reduction of harmful emissions such as CO2.
Allowable Subject Matter
Claim5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to disclose or make obvious an internal combustion engine reformer system, such as disclosed in claim 1, wherein a flow rate sensor in the passaged, upstream from the reformer, is used to calculate the time taken to a predetermined reformed-gas replacement volume, this time being used .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747